Citation Nr: 1232456	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-41 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1976 and he had National Guard service until June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part, denied the reopening of the claim for service connection for hypertension.  

In October 2010, the Board reopened the Veteran's claim for service connection for hypertension and remanded the case for additional development and adjudication.  

In January 2007, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system; any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hypertension on a secondary basis.  He asserts that his service-connected disabilities either cause, or aggravate, his hypertension.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There has been parallel development occuring with the Veteran's claims.  At the time of the October 2010 Board remand, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and diabetes mellitus as a result of his active duty service in Vietnam.  The case was remanded at that time for a VA examination and medical opinion as to whether the claimed hypertension was aggravated by, proximately due to, or the result of those service-connected disabilities.  

In December 2010, a VA examination of the Veteran was conducted.  The examiner provided a negative medical opinion as to the causative relationship between the service-connected PTSD and diabetes mellitus and the Veteran's claimed hypertension.  The examiner did not provide an opinion as to whether the service-connected disabilities aggravated the claimed hypertension as required under Allen v. Brown, 7 Vet. App. 439 (1995).  

In the December 2010 VA examination report the examiner indicated that the Veteran had no history of heart disease.  Review of information in the Virtual VA paperless claims processing system reveals otherwise.  A March 2011 RO rating decision granted service connection for ischemic heart disease.  A February 2012 rating decision reveals that this disability is rated at a 100 percent disability rating effective from December 2010.  Moreover, these rating decisions indicate a variety of medical evidence, including Compensation and Pension examinations conducted in 2011, was considered when making these decisions; this evidence is not present in the physical claims file located at the Board nor is it contained in the Virtual VA electronic file.  The Board can only assume that the referenced evidence exists in a temporary file at the RO.  

All VA treatment records relevant to the Veteran's claim must be placed in the record for review.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The December 2010 VA medical opinion is inadequate in light of the evidence of record.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of all of the Veteran's VA medical records subsequent to September 2009, including Compensation and Pension examination reports generated in 2011, and place them in the record, either the physical claims file or the Virtual VA electronic file.  

2.  Return the case to the physician who conducted the December 2010 Compensation and Pension examination for a supplemental medical opinion.  If the physician is not available, forward the claims folder to a physician of the appropriate expertise.  The physician should review the record, with emphasis on the recently obtained medical evidence related to the Veteran's ischemic heart disease.  The physician should then indicate: 

* Whether it is as least as likely as not (50 percent or greater probability) that the current hypertension is proximately due to or the result of the Veteran's service-connected PTSD, diabetes mellitus, and/or ischemic heart disease.  

* Whether it is as least as likely as not (50 percent or greater probability) that the current hypertension is aggravated by the Veteran's service-connected PTSD, diabetes mellitus, and/or ischemic heart disease.  

The report of examination must include a complete rationale for all opinions expressed. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  Following completion of the above actions, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the association of medical evidence with the record and the medical report.  If the medical opinion report does not include full or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2. ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4. Thereafter, readjudicate the Veteran's claim for service connection for hypertension in light of any additional evidence added to the record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the veteran and his attorney should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

